Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 9, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00277-CV



               IN RE J.B. HUNT TRANSPORT, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-53485

                         MEMORANDUM OPINION

      On April 20, 2022, relator J.B. Hunt Transport, Inc., filed a petition for writ
of mandamus and emergency motion for temporary relief in this Court. See Tex.
Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this Court to compel the Honorable Kristen Brauchle Hawkins, presiding
judge of the 11th District Court of Harris County, to vacate those portions of the
trial court’s April 4, 2022, production order that require J.B. Hunt to “produce a
description of the topics covering Texas CMV drivers on public roadways in effect
from 1/1/2020 to date of crash relating to ‘employee driving,’ ‘vehicle operation,’
‘driving practices and procedures,’ and ‘cell phone use’” or “tables of contents
from J.B. Hunt’s training and safety materials in response to RFP Nos. 68–71.”

      On April 22, 2022, this Court granted relator’s “emergency motion for
temporary relief from and stay of the production order.” The Court did not stay all
proceedings in the underlying matter.

      By order signed on May 6, 2022, the trial judge vacated its April 4, 2022
discovery order.    Because the order that is the subject of this mandamus
proceeding has been vacated, the original proceeding has been rendered moot.

      Accordingly, we dismiss relator’s petition for writ of mandamus as moot.


                                        PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.




                                         2